Citation Nr: 0023271	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-04 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement by a surviving spouse to dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. 
§ 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970.  He died on September [redacted], 1998.  The appellant 
is his surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 1998 by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In December 1998, the appellant filed a notice 
of disagreement and a statement of the case was issued.  In 
May 1999, a statement by the appellant's representative was 
accepted as a substantive appeal.  


FINDINGS OF FACT

1.  There is no medical evidence that coronary artery 
disease, the cause of the veteran's death, was present during 
his period of active service or during the year following 
separation from service.  

2.  There is no medical evidence that fatal coronary artery 
disease was related to the veteran's service-connected 
disabilities of organic brain syndrome, with post-traumatic 
stress syndrome, and bronchitis.  

3.  The veteran was not rated as totally disabled by reasons 
of service-connected disabilities for the 10 years 
immediately preceding his death.  

4.  Rating decisions in June 1991, October 1991, January 
1992, and December 1992 did not involve an undebatable error 
by failing to find that service-connected disabilities 
precluded the veteran from obtaining and retaining 
substantially gainful employment.  

CONCLUSIONS OF LAW

1.  A claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. §§ 5107(a) (West 1991).  

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318 is not warranted.  
38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 19.196 (1991); 
38 C.F.R. §§ 3.22, 4.16, 20.1106 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Cause of Death

Applicable regulations provide that the death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability 
singly or jointly with some other condition was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312 (1999).  

However, the initial inquiry in any claim before the Board is 
whether the appellant has submitted a well-grounded claim.  A 
person who submits a claim for VA benefits shall have the 
burden of submitting evidence "sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A claimant 
cannot meet this burden simply by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  

In the instant case, prior to the veteran's death, service 
connection was in effect for organic brain syndrome due to 
trauma, with post-traumatic stress disorder (PTSD), evaluated 
as 100 percent disabling, and bronchitis, evaluated as 
30 percent disabling.  The combined disability rating in 
effect was 100 percent.

The veteran's death certificate indicated that he died in the 
emergency room of a private hospital.  A report of the 
immediate cause of death was deferred, pending further 
studies, and a coroner's verdict.  A county coroner performed 
an autopsy and reported that: the veteran died of severe 
occlusive coronary artery disease due to arteriosclerotic 
cardiovascular disease; a significant condition, mitral valve 
prolapse, was also present; and the manner of death was 
natural.  A supplemental death certificate listed the 
immediate cause of death as severe occlusive coronary artery 
disease due to or as a consequence of arteriosclerotic 
cardiovascular disease.  

The veteran's service medical records are entirely negative 
for cardiovascular disease.  On examination for service 
separation, his heart was evaluated as normal.  In October 
1969, a physical evaluation board found that he had sustained 
the disability of brain disease due to trauma as a result of 
a motor vehicle accident in service.

At a VA examination in October 1970, the veteran's 
cardiovascular system was evaluated as normal.  

There is no medical evidence of record that the cause of the 
veteran's death, coronary artery disease, had its onset 
during his period of active service or was manifested to a 
compensable degree within one year of separation from 
service, so as to warrant service connection, under 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Any claim for service connection for coronary artery 
disease would thus have been not well grounded.  38 U.S.C.A. 
§ 5107(a).  

There is no medical evidence that the cause of the veteran's 
death, coronary artery disease, was in any way related to his 
service-connected disabilities of organic brain syndrome, 
with PTSD, and bronchitis.  Therefore, the Board must 
conclude that the claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.312; Grottveit.  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection for the cause of the veteran's death 
"plausible."  See generally McKnight v. Gober, 131 F.3d 
1483, 1484-5 (Fed. Cir. 1997).  

II.  38 U.S.C.A. § 1318

A statute provides that VA shall pay dependency and indemnity 
compensation to the surviving spouse of a deceased veteran 
described in this section in the same manner as if the 
veteran's death were service connected.  The deceased veteran 
must have been a veteran who died, not as the result of his 
own willful misconduct, and who was in receipt of or entitled 
to receive (or but for the receipt of retired or retirement 
pay was entitled to receive) compensation at the time of 
death for a service-connected disability that either (1) was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death; or (2) if so rated 
for a lesser period, was so rated continuously for a period 
of not less than five years of the date of such veteran's 
discharge or other release from active duty.  

Prior to a recent amendment, a regulation, 38 C.F.R. § 3.22 
(1999) also provided that benefits authorized by 38 U.S.C.A. 
§ 1318 shall be paid to a deceased veteran's surviving spouse 
in the same manner as if such veteran's death is service 
connected when the following conditions are met:  

(1)  The veteran's death was not caused by his willful 
misconduct; and 

(2)  The veteran was in receipt of or for any reason 
(including receipt of military retired or retirement pay or 
correction of a rating after the veteran's death based on 
clear and unmistakable error) was not in receipt of but would 
have been entitled to receive compensation at the time of 
death for a service-connected disablement that either (i) was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death; or (ii) was continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of the veteran's discharge or release from 
active duty for a period of not less than five years 
immediately preceding death.  

A recent amendment to 38 C.F.R. § 3.22 which defines the term 
"entitled to receive," does not apply in the instant case, 
because it is less favorable to the appellant's claim.  See 
65 Fed. Reg. 1544-45 (Jan. 11, 2000); Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

Prior to March 4, 1992, a regulation provided that issues 
involved in a survivor's claim for death benefits would be 
decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 19.196 
(1991).  However, effective March 4, 1992, the applicable 
regulation provides that except with respect to benefits 
under the provisions of 38 U.S.C.A. § 1318 and certain cases 
involving individuals whose VA benefits have been forfeited 
for treason or for subversive activities, issues involved in 
a survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime.  38 C.F.R. § 20.1106 (1999) (emphasis 
applied).  

The United States Court of Appeals for Veterans' Claims 
(known as United States Court of Veterans Appeals before 
March 1, 1999) (Court) has held that, for claims filed prior 
to March 4, 1992, showing clear and unmistakable error (CUE) 
in a decision during the veteran's lifetime denying a total 
disability rating was not the only way to demonstrate 
entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318, in a case where the 
statutory duration requirements for a total disability rating 
had not been met; for claims filed prior to March 4, 1992, 
the surviving spouse was entitled to adjudication of her 
"entitled to receive" claim as though it were a claim 
brought by the veteran prior to his death without regard to 
any prior disposition of the issue during the veteran's 
lifetime; that is, that a claimant could also show that the 
veteran was hypothetically entitled to a total disability 
rating for the statutory period.  Carpenter v. West, 11 Vet. 
App. 140, 146-47 (1998).  

The holding in Carpenter does not apply in the instant case, 
because the appellant did not file her claim under the 
provisions of 38 U.S.C.A. § 1318 prior to March 4, 1992.  

In another case, the Court held that 38 U.S.C.A. § 1318 and 
38 C.F.R. § 3.22 permit a surviving spouse to obtain a 
determination of whether a veteran hypothetically would have 
been "entitled to receive" a total disability rating during 
his lifetime when he had never filed a claim for VA benefits 
and there was, therefore, no final VA decision as to his 
level of disability.  Wingo v. West, 11 Vet. App. 307, 312 
(1998).  The holding in Wingo does not apply in the instant 
case, as the veteran had filed a claim for a total disability 
rating during his lifetime.  

In sum, in the instant case, entitlement to dependency and 
indemnity compensation could only be established if: the 
statutory duration requirements for a total disability rating 
were met; or the statutory duration requirements would have 
been met except for CUE in a rating decision during the 
veteran's lifetime.  

In the instant case, a rating decision in February 1971 
granted service connection for chronic brain syndrome due to 
brain trauma, evaluated as 100 percent disabling, and granted 
service connection for asthmatic bronchitis, evaluated as 10 
percent disabling; the combined disability rating at that 
time was 100 percent.  A rating decision in December 1972 
reduced the schedular rating for chronic brain syndrome due 
to brain trauma to 70 percent but granted a total disability 
evaluation based on individual unemployability (TDIU) due to 
service-connected disabilities, effective October 18, 1972.  

A rating decision in July 1981 terminated the veteran's 
entitlement to TDIU.  The veteran appealed that 
determination, and, in a decision of April 1983, the Board 
denied his appeal.  Thereafter, rating decisions in June 
1991, October 1991, January 1992, and December 1992 denied 
entitlement to TDIU.  A rating decision in June 1995 assigned 
an evaluation of 100 percent for organic brain syndrome due 
to trauma.  

It is clear that the veteran was not continuously rated as 
totally disabled for 10 years immediately preceding his death 
in September 1998, and so entitlement to dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. 
§ 1318(b)(1) is not established.  The question thus becomes 
whether the veteran was entitled to receive a total 
disability rating for the 10 years immediately preceding his 
death because rating decisions denying that benefit involved 
CUE.  The appellant's representative argues that the rating 
decision in July 1981, which terminated entitlement to TDIU 
involved CUE, but that rating decision was subsumed in the 
Board's decision of April 1983 and is not subject to revision 
or reversal on the grounds of CUE. That is so, because, prior 
to November 1997, a VA claimant could bring a CUE challenge, 
under 38 C.F.R. § 3.105(a), only as to a decision by an 
agency of original jurisdiction and not as to a decision of 
the Board, Smith v. Brown, 35 F.3d 1516-1527 (1994), and 
where a decision by an agency of original jurisdiction was 
appealed to and affirmed by the Board, the decision was 
subsumed by the Board decision and not subject to collateral 
attack on the basis of CUE, Duran v. Brown, 7 Vet. App. 216 
(1994).  

The Board must consider whether the rating decisions of June 
1991, October 1991, January 1992, and December 1992, which 
denied entitlement to TDIU, involved CUE.

Applicable regulations provide that total disability ratings 
for compensation may be assigned where the schedular rating 
is less than total, when the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (1999).  In June 1991, the 
veteran's service-connected disabilities were traumatic 
organic brain syndrome, rated as 70 percent disabling, and 
asthmatic bronchitis, rated as 10 percent disabling.  His 
combined service-connected  disability rating was 70 percent.  
38 C.F.R. § 4.25.  Therefore, he met the percentage 
requirements of 38 C.F.R. § 4.16(a), for consideration for 
TDIU on a schedular basis, and the determinative issue before 
the RO in June 1991, October 1991, January 1992, and December 
1992 was whether the veteran was unemployable due to service-
connected disabilities.  The issue before the Board at this 
time is whether the RO's denials of entitlement to TDIU 
involved CUE.  

In analyzing whether a rating decision is fatally flawed, it 
is important to keep in the mind the meaning of CUE.  The 
applicable regulation provides previous determinations which 
were final and binding will be accepted as correct in the 
absence of CUE.  Where evidence establishes such error, the 
prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a).  The Court has propounded a 3-pronged test to 
determine whether CUE is present in a prior determination:  
(1)  Either the correct facts, as they were known at the 
time, were not before the adjudicator (that is, more than a 
simple disagreement as to how the facts were later 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992) (en banc). 

The Court has also stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error of fact or 
law that, when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-4 (1993), citing Russell v. Principi, 3 Vet. App. 
at 313 (1992) (en banc) (emphasis in the original).

The evidence before the RO at the time of the rating 
decisions in question included a report of a VA psychiatric 
examination in March 1991 and a report by a private physician 
in November 1991.  

In November 1991, the private physician stated that: He had 
treated the veteran since 1957; in 1968, the veteran was 
involved in a motor vehicle accident which resulted in 
permanent brain damage, that is, organic brain syndrome; from 
1982 to 1989, the veteran tried various jobs and was unable 
to hold a job for longer than six months; "since 1989, he 
has been totally and permanently disabled; due to his organic 
brain disease, which is permanent and irreversible, he will 
never be able to do gainful employment of any kind."  

However, at the VA examination in March 1991, the examiner, 
who diagnosed organic mental disorder and PTSD on Axis I, 
assigned Global Assessment of Functioning (GAF) score of 50.  
The Board notes that the Global Assessment of Functioning 
scale is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  The American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed., 1994) (DSM-IV).  A GAF score denotes 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  DSM-IV 32.  A GAF score 
of 40 would denote major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood, 
and a GAF score of 30 would denote an inability to function 
in almost all areas.  

The evidence before the RO in 1991 and 1992 showed that the 
veteran was married and had been active in veterans' service 
organizations. The evidence also included a report by a VA 
Medical Center that the veteran, who had previously attended 
therapy at a VA mental health clinic, had not sought medical 
treatment from 1985 to April 1991.  

The appellant argues that the greater weight of the evidence 
showed that the veteran was unable to obtain or retain 
substantially gainful employment in 1991 and 1992 and, 
therefore, the RO's denials of entitlement to TDIU were in 
error.  However, a simple disagreement as to how the reports 
by the VA examiner and the private physician were evaluated 
cannot constitute CUE.  Damrel.  Furthermore, even if one 
might believe that it was error not to grant TDIU in 1991 or 
1992, any such error was not "undebatable" and thus was not 
CUE.  For these reasons, the Board concludes that the veteran 
was not entitled to receive a total disability rating for the 
10 years immediately preceding his death, and entitlement to 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318 is not established.  


ORDER

The appeal is denied.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals




 

